Title: To George Washington from Timothy Pickering, 3 October 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Trenton [N.J.] Oct. 3. 1798

I have to-day received some letters from Mr King dated in London July 28 August 1st & 5th. By them it appears there is more than ever a prospect of a new coalition against France: but a fact, and a very important one, stated by Mr King, has chiefly induced me to write. It is this. That Austria & Naples have entered into a defensive alliance for their mutual protection against France; and particularly stipulated, that if France shall attack Naples, for supplying provisions to the British ships of war (which the Neapolitan Government has engaged to do) it shall be deemed a case in which the treaty of alliance is to operate, and Austria is then to send her forces to defend the Neapolitan Dominions. This will most probably produce a war, for which Austria is preparing.
Britain, he says, remains firm; and confident in her resources, no man talks of peace. The newspapers have intimated that a change of ministry was about to take place: Mr King says it is not true; and that no administration has stood firmer in the favor of the King and the confidence of the people, than the present administration

of Great Britain. The rebellion in Ireland, he says is crushed: a general amnesty is soon to be published: with the exception of a few persons who are to go into exile.
An embargo is laid on all our ships in the ports of France: but Mr King learns, that except ten or a dozen at Bourdeaux, we have hardly any vessels there. General Pinckney was at Bourdeaux, embarrassed by the embargo: but expected to get a passage to America in the ship in which Consul Dupont & Volney with a cargo of French people went to France. She was a flag of truce, and it is presumed she will not be detained.
This morning I received a letter dated yesterday at New-York, from Mr Henry Rutledge, who was secretary to General Pinckney. He (Mr Rutledge) arrived in the Factor, Capt. Kemp. He informs me that while he lay at Portsmouth, wind-bound, Mr Gerry arrived in the United States brig Sophia from Havre, from whence he sailed the 8th of August, and reached Portsmouth the 9th. It is a curious tale.
The British having for some time blocked up the port of Havre, examined of course every vessel coming from thence, that they could speak with. The Commandant at the Islands of Marcou (near the port of Havre) of which the English are in possession, seeing the Sophia, sent an open boat with a lieutenant and a few men to speak her, & see what she was. Mr Gerry took the alarm on the approach of the boat, & insisted upon Captain Geddes (master of the Sophia) avoiding her. As it was rather calm, they were obliged to have recourse to their sweeps; and after tugging all day at the oars, were pursued fairly across the channel, & took refuge in Portsmouth harbour, whither also came the pursuers, an hour or two after them. Mr Gerry assured Mr Rutledge that the motive of his flight was the fear that the boat might have been dispatched after him by order of the French Government, for the purpose of bringing him back, & of committing him to the Temple, or of sending him a prisoner to the West Indies: adding, “that after his conduct towards the French Government, he was sensible he had every thing to fear from their enemity!” This is amusing enough. So far as we are acquainted with Mr Gerry’s conduct in France, it could not possibly excite any other sensation in the French Government but contempt. It is possible, however, that since Mr Gerry discovered the spirit roused in America (and in the Paris Papers of July 13th Mr King says the measures of our Government were

faithfully given) he may have been less abject, less tame, & have answered Talleyrand with a semblance of resentment, to rescue himself from the contempt which he saw waiting for him in his own country. I am most respectfully sir, Yr obt servant

Timothy Pickering

